Exhibit 10.69

Time Warner Cable Inc.

Deferred Stock Units Agreement

Relating to Elective Cash Deferrals by Non-Employee Directors

NOTICE OF GRANT OF DEFERRED STOCK UNITS

TIME WARNER CABLE INC. (the “Company”) and I agree that these DSUs are granted
and governed by the terms and conditions of this Notice, the Time Warner Cable
Inc. 2011 Stock Incentive Plan (the “Plan”), and the Time Warner Cable Inc.
Deferred Stock Units Agreement Relating to Elective Cash Deferrals by
Non-Employee Directors (the “Agreement”), all of which are incorporated by
reference into, and made part of this document, and which I can access and
review through the Fidelity website at www.netbenefits.fidelity.com. Each DSU
represents the unfunded, unsecured right of the Participant to receive a share
of the Company’s common stock, par value $ .01, as provided in the Agreement (a
“Share”). I also acknowledge that I should refer to the Prospectus that contains
a description of the Plan (the “Prospectus”), which also may be accessed through
the Fidelity website.

 

  1. I, [Name], am the Participant.

 

  2. Participant has been granted Deferred Stock Units (DSUs) as follows:

 

Date of Award:    [Grant Date] Total Number of DSUs Awarded:    [Shares Granted]

 

  3. I understand that the distribution of the DSUs shall occur in accordance
with the election as indicated pursuant to Section III of the Deferral Election
Form which was submitted to the Company prior to the earnings period for the
compensation deferred pursuant to the terms of the Agreement, and shall occur in
Shares issued under the Plan, as provided in the Agreement.

 

  4. I acknowledge and agree that in connection with the distribution of the
Shares issued pursuant to my DSUs, I will be responsible for remitting any taxes
owed to the proper taxing authorities.

 

  5. I hereby consent to receive the Plan and the Prospectus and other
communications related to the Plan electronically via the Fidelity website, and
I agree that I have had an opportunity to review these records.

 

  6. I understand that, in order to manage and administer my DSUs, the Company
will process, use and transfer certain personal information about me, as
detailed and described in Section 18 of the Agreement, which is incorporated by
reference into and made part of this Notice.

 

  7. I further agree that I have read and will comply with Time Warner Cable’s
Securities Trading Policy (also accessible on the Fidelity website), which I
understand may be updated from time to time.

 

  8. I understand that I may be entitled now and from time to time to receive
certain other documents, including Time Warner Cable’s annual report to
stockholders and proxy statements (which become available each year
approximately three months after Time Warner Cable’s fiscal year end), and I
hereby consent to receive such documents electronically on the Web or as Time
Warner Cable directs.

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
duly authorized officer or agent as of the         day of                     ,
2011.

 

Time Warner Cable Inc. By:     

 

Accepted and Agreed to: Participant:        (Signature)

Please retain a copy for your records.



--------------------------------------------------------------------------------

DSU Agreement for Non-Employee Directors

Relating to Deferrals of Cash Compensation

For Use From July 2011

TIME WARNER CABLE INC.

2011 STOCK INCENTIVE PLAN

DEFERRED STOCK UNITS AGREEMENT RELATING TO ELECTIVE CASH DEFERRALS BY

NON-EMPLOYEE DIRECTORS

General Terms and Conditions

WHEREAS, the Board believes that giving non-employee members of the Board the
opportunity to defer receipt of compensation for their services to the Company
in the form of deferred stock units will promote its ability to attract and
retain talented individuals as members of the Board; and

WHEREAS, the Board has adopted the Time Warner Cable Inc. 2011 Stock Incentive
Plan (the “Plan”), the terms of which are hereby incorporated by reference and
made a part of this Agreement; and

WHEREAS, pursuant to Section 10 of the Plan, the Committee that administers the
Plan (i) has the authority to grant Other-Stock Based Awards, which are Awards
valued by reference to Shares and that may be in the form, and dependent on such
conditions, as the Committee may determine, and (ii) has determined to grant
deferred stock units as described in this Agreement pursuant to such authority;
and

WHEREAS, the Participant has provided the Committee with a Deferral Election
Form pursuant to which the Participant has elected to defer a portion of Cash
Compensation in exchange for receiving deferred stock units under the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to establish the deferral provided for herein
to the Participant pursuant to the Plan and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

 

  a) “Annual Deferral Amount” means the portion of a Participant’s Cash
Compensation that a Participant elects to be deferred.

 

  b) “Cash Compensation” means cash compensation earned by a Participant as a
director of the Company (including, but not limited to, retainers (whether
annual, semi-annual or otherwise), board meeting fees, committee meeting fees
and committee chairman fees).



--------------------------------------------------------------------------------

  c) “Deferral Election Form” means an election form that indicates the Annual
Deferral Amount and the date that the DSUs will be distributed to the
Participant.

 

  d) “Deferred Stock Unit” or “DSU” means a bookkeeping entry, equivalent in
value to one Share, credited in accordance with an election made by a
Participant pursuant to a Deferral Election Form.

 

  e) “Notice” means the Notice of Grant of Deferred Stock Units, which has been
provided to the Participant separately and which accompanies and forms a part of
this Agreement.

 

  f) “Participant” means a non-employee member of the Board to whom DSUs as set
forth in the Notice have been awarded pursuant to this Agreement.

 

2. Grant of Deferred Stock Units. The Company hereby grants to the Participant,
on the terms and conditions hereinafter set forth, the number of DSUs set forth
on the Notice (the “DSU Award”). Each DSU represents the unfunded, unsecured
right of the Participant to receive one Share on the date(s) specified herein or
in the Notice. DSUs do not constitute issued and outstanding Shares for any
corporate purposes and do not confer on the Participant any right to vote on
matters that are submitted to a vote of holders of Shares.

 

3. Dividend Equivalents and Retained Distributions. If on any date while DSUs
are outstanding hereunder the Company shall pay any regular cash dividend on the
Shares, the Participant shall be paid, for each DSU held by the Participant on
the record date, an amount of cash equal to the dividend paid on a Share (the
“Dividend Equivalents”) at the time that such dividends are paid to holders of
Shares. If on any date while DSUs are outstanding hereunder the Company shall
pay any dividend other than a regular cash dividend or make any other
distribution on the Shares, the Participant shall be credited with a bookkeeping
entry equivalent to such dividend or distribution for each DSU held by the
Participant on the record date for such dividend or distribution, but the
Company shall retain custody of all such dividends and distributions (the
“Retained Distributions”); provided, however, that if the Retained Distribution
relates to a dividend paid in Shares, the Participant shall receive an
additional amount of DSUs equal to the product of (i) the aggregate number of
DSUs held by the Participant pursuant to this Agreement through the related
dividend record date, multiplied by (ii) the number of Shares (including any
fraction thereof) payable as a dividend on a Share. Retained Distributions will
not bear interest and will be subject to the same restrictions and payment
timing as the DSUs to which they relate.

 

4. Delivery of Securities.

 

  a) Subject to the terms and provisions of the Plan and this Agreement, except
as provided below, the Company shall issue or transfer to the Participant, on
the date specified in such Participant’s Deferral Election Form in respect of
which the DSUs are granted hereunder, the number of Shares as set forth on the
Notice and the Retained Distributions, if any, covered by that portion of the
DSU Award.

 

  b) DSUs Extinguished. Upon the issuance or transfer of Shares in accordance
with this Agreement, the DSUs shall be extinguished and such DSUs will not be
considered to be held by the Participant for any purpose.



--------------------------------------------------------------------------------

5. Acceleration of Distribution Date. Subject to paragraph 6 and the terms of
any agreement entered into by the Participant and the Company that provides for
treatment of DSUs that is more favorable to the Participant than the terms of
this paragraph 5, in the event of a Change in Control that also constitutes a
change in ownership or effective control of the Company, or in the ownership of
a substantial portion of the assets of the Company, within the meaning of
Section 409A(a)(2)(A)(v) of the Code (a “409A Change in Control Event”), to the
extent the DSU Award has not been previously canceled or forfeited, Shares
subject to the DSU Award shall be issued or transferred to the Participant, as
soon as practicable following such Change in Control, along with the Retained
Distributions related thereto. To the extent that a Change in Control does not
constitute a 409A Change in Control Event, the issuance of Shares and Retained
Distributions shall be made at the times otherwise provided hereunder as if no
Change in Control had occurred.

 

6. Limitation on Acceleration. Notwithstanding any provision to the contrary in
the Plan or this Agreement, if the Payment (as hereinafter defined) due to the
Participant hereunder as a result of the acceleration of issuance or transfer of
the Shares subject to the DSUs pursuant to paragraph 5 of this Agreement, either
alone or together with all other Payments received or to be received by the
Participant from the Company or any of its Affiliates (collectively, the
“Aggregate Payments”), or any portion thereof, would be subject to the excise
tax imposed by Section 4999 of the Code (or any successor thereto), the
following provisions shall apply:

 

  a) If the net amount that would be retained by the Participant after all taxes
on the Aggregate Payments are paid would be greater than the net amount that
would be retained by the Participant after all taxes are paid if the Aggregate
Payments were limited to the largest amount that would result in no portion of
the Aggregate Payments being subject to such excise tax, the Participant shall
be entitled to receive the Aggregate Payments.

 

  b) If, however, the net amount that would be retained by the Participant after
all taxes were paid would be greater if the Aggregate Payments were limited to
the largest amount that would result in no portion of the Aggregate Payments
being subject to such excise tax, the Aggregate Payments to which the
Participant is entitled shall be reduced to such largest amount.

The term “Payment” shall mean any transfer of property within the meaning of
Section 280G of the Code.

The determination of whether any reduction of Aggregate Payments is required and
whether to waive the right to any Payments due under this Agreement or any
portion thereof shall be made by the Participant, and such determinations shall
be conclusive and binding on the Company and its Affiliates. To the extent that
the Participant elects to waive the right to any Payments due under this
Agreement, such Payments and the DSUs and Retained Distributions related thereto
shall be forfeited.

The Company shall promptly pay, upon demand by the Participant but no later than
the end of the year following the year in which incurred, all legal fees, court
costs, fees of experts and other costs and expenses which the Participant
incurred in any actual, threatened or contemplated contest of the Participant’s
interpretation of, or determination under, the provisions of this paragraph 6.

 

7. Withholding and Self-Employment Taxes. The Participant agrees that the
Participant shall be solely responsible for payment of any applicable
self-employment and other related taxes in connection with the issuance or
transfer of Shares subject to the DSUs, or Retained Distributions or the payment
of any Dividend Equivalents.



--------------------------------------------------------------------------------

8. Changes in Capitalization and Government and Other Regulations. This DSU
Award shall be subject to all of the terms and provisions as provided in this
Agreement and in the Plan, which are incorporated by reference herein and made a
part hereof, including, without limitation, the provisions of Section 12 of the
Plan (generally relating to adjustments to the number of Shares subject to
Awards granted under the Plan upon certain changes in capitalization and certain
reorganizations and other transactions).

 

9. Right of Company to Terminate Employment. Nothing contained in the Plan or
this Agreement shall confer on any Participant any right to continue as a
non-employee member of the Board, and the Company and any Affiliate shall have
the right to terminate the employment of the Participant at any such time, with
or without cause. The granting of the DSUs under this Agreement shall not confer
on the Participant any right to any future Awards under the Plan.

 

10. Nontransferability of the Deferred Account or the DSU Award. This DSU Award
shall not be transferable or assignable by the Participant otherwise than by
will or by the laws of descent and distribution. During the lifetime of the
Participant, the DSUs shall be payable only to the Participant. If the DSUs
becomes payable, consistent with the Deferral Election Form, after the death of
the Participant, the DSUs shall be paid to the legatees, personal
representatives or distributees of the Participant.

 

11. Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to Time Warner Cable Inc., at 7910 Crescent
Executive Drive, Charlotte, NC 28217, attention Manager, Executive Compensation,
and to the Participant at his or her address, as it is shown on the records of
the Company or its Affiliate, or in either case to such other address as the
Company or the Participant, as the case may be, by notice to the other may
designate in writing from time to time.

 

12. Interpretation and Amendments. The Committee has plenary authority to
interpret this Agreement and the Plan, to prescribe, amend and rescind rules
relating thereto and to make all other determinations in connection with the
administration of the Plan. The Committee may from time to time modify or amend
this Agreement in accordance with the provisions of the Plan, provided that no
such amendment shall diminish any of the rights of the Participant under this
Agreement without his or her consent.

 

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon and inure to the benefit of the Participant and his or her legatees,
distributees and personal representatives, including without limitation, the
estate of the Participant and the executor, administrator or trustee of such
estate.

 

14. Copy of the Plan. The Participant agrees and acknowledges that he or she has
received and read a copy of the Plan.

 

15. Governing Law. The Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to any choice
of law rules thereof which might apply the laws of any other jurisdiction.

 

16. Waiver of Jury Trial. To the extent not prohibited by applicable law which
cannot be waived, each party hereto hereby waives, and covenants that it will
not assert (whether as plaintiff, defendant or otherwise), any right to trial by
jury in any forum in respect of any suit, action or other proceeding arising out
of or based upon this Agreement.



--------------------------------------------------------------------------------

17. Submission to Jurisdiction; Service of Process. Each of the parties hereto
hereby irrevocably submits to the jurisdiction of the state courts of the State
of New York and the jurisdiction of the United States District Court for the
Southern District of New York for the purposes of any suit, action or other
proceeding arising out of or based upon this Agreement. Each of the parties
hereto to the extent permitted by applicable law hereby waives, and agrees not
to assert, by way of motion, as a defense, or otherwise, in any such suit,
action or proceeding brought in such courts, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that such suit, action or
proceeding in the above-referenced courts is brought in an inconvenient forum,
that the venue of such suit, action or proceedings, is improper or that this
Agreement may not be enforced in or by such court. Each of the parties hereto
hereby consents to service of process by mail at its address to which notices
are to be given pursuant to paragraph 11 hereof.

 

18. Personal Data. The Company may hold, collect, use, process and transfer, in
electronic or other form, certain personal information about the Participant for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
following personal information is required for the above named purposes: his/her
name, home address and telephone number, office address (including department
and employing entity) and telephone number, e-mail address, date of birth,
citizenship, country of residence at the time of grant, work location country,
system employee ID, employee local ID, employment status (including
international status code), supervisor (if applicable), job code, title, salary,
bonus target and bonuses paid (if applicable), termination date and reason,
taxpayer’s identification number, tax equalization code, US Green Card holder
status, contract type (single/dual/multi), any shares of stock or directorships
held in the Company, details of all grants of DSUs (including number of grants,
grant dates, vesting type, vesting dates, and any other information regarding
DSUs that have been granted, canceled, vested, or forfeited) with respect to the
Participant, estimated tax withholding rate, brokerage account number (if
applicable), and brokerage fees (the “Data”). Participant understands that Data
may be collected from the Participant directly or from the Company. The
Participant understands that Data may be transferred to third parties assisting
the Company in the implementation, administration and management of the Plan,
including the brokers approved by the Company, the broker selected by the
Participant from among such Company-approved brokers (if applicable), tax
consultants and the Company’s software providers (the “Data Recipients”). The
Participant understands that some of these Data Recipients may be located
outside the Participant’s country of residence, and that the Data Recipient’s
country may have different data privacy laws and protections than the
Participant’s country of residence. The Participant understands that the Data
Recipients will receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing the Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Participant’s behalf by a broker
or other third party with whom the Participant may elect to deposit any Shares
acquired pursuant to the Plan. The Participant understands that Data will be
held only as long as necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that Data
may also be made available to public authorities as required by law, e.g., to
the U.S. government. Participant understands that the Participant may, at any
time, review Data and may provide updated Data or corrections to the Data by
written notice to the Company. Except to the extent the collection, use,
processing or transfer of Data is required by law, Participant may object to the
collection, use, processing or transfer of Data by contacting the Company in
writing. The Participant understands that such objection may affect his/her
ability to participate in the Plan. The Participant understands that he/she may
contact the Company’s stock plan administrator to obtain more information on the
consequences of such objection.



--------------------------------------------------------------------------------

19. Compliance With Code Section 409A. The Agreement is intended to comply with
the requirements of Code section 409A to avoid taxation under Code section
409A(a)(1) and shall at all times be interpreted, operated and administered in a
manner consistent with this intent. References herein to ceasing to be a member
of the Board and similar terms used in this Agreement shall be deemed to refer
to “separation from service” within the meaning of Code section 409A to the
extent necessary to comply with Code section 409A. Notwithstanding any provision
of the Agreement to the contrary, if at the time of a Participant’s separation
from service, the Participant is a “specified employee” as defined in Code
section 409A and any Shares or amounts otherwise payable under this Agreement as
a result of such separation from service are subject to Code section 409A, then
no transfer or payment of such Shares or amounts shall be made until the date
that is six months following the Participant’s separation from service (or the
earliest date as is permitted under Section 409A of the Code), and the Company
will transfer or pay any Shares or amounts that are delayed under the foregoing
within 90 days of such date. Notwithstanding the forgoing or any other term or
provision of this Agreement or the Plan, neither the Company nor any Affiliate
nor any of its or their officers, directors, employees, agents or other service
providers shall have any liability to any person for any taxes, penalties or
interest due on any amounts paid or payable hereunder, including any taxes,
penalties or interest imposed under Code section 409A.